DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Objections
The following informality issues are identified:
Claim 1 (page 25) the following terms are not defined: 10th line “ML” (not spelled out), 11th line “the possible stains”, 19th line “the trained ML model classifier”, 25th line “ATM” (not spelled out or referred back to the term defined before); claim 1 (page 26) the following terms are not defined: 1st line “the produced set of non-default classifications”.
Claim 2 1st line “WSI” is not spelled out.
Claim 3 1st line “the Machine Learning algorithms” has no antecedent basis. Claim 3 1-2 lines “which are implemented within the embodiment of the current invention” needs to be removed. Further the phrase “include Deep Learning or Convolutional Neural Networks (CNNs), Region-based CNNs (R-CNN), Support Vector Machines (SVMs), AutoEncoders (AEs) or Shallow Neural Networks (SNNs)” needs to be clarified, since CNNs, R-CNNs etc. may include Deep Learning.
Claim 4 “the input WSIs” has no antecedent basis.
Claim 6 “the Machine Learning model” has no antecedent basis.
Claim 8 “the expert annotater” has no antecedent basis, and the spelling needs to be corrected.
Claim 9 “the cohort of patches” has no antecedent basis.
Claim 10 “the CNN” has no antecedent basis.
Claim 12 1st line “may be” results in indefiniteness, and 5th line “the cohort of models” is not defined.
 Claim 13 1st line “may be” results in indefiniteness, and last line “the selected model” has no antecedent basis.
Claim 15 “and / or” results in indefiniteness. Further “fine registration” is not defined in claim 1, and “ORB” needs to be spelled out.
Claim 17 “the CNN” has no antecedent basis.
Claim 18 “the interface” and “the output labels” has no antecedent basis.
Claim 19 “the interface” and “the user interface” has no antecedent basis.
Claim 20 2nd line “the CNN” has no antecedent basis.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,943,346 B2. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chukka et al. (US Publication 20160019695 A1, hereafter Chukka), in view of Johnson (US Publication 2013/0339260 A1).
As per claim 2, an independent claim, Chukka teaches the invention substantially as claimed including a system for presenting a stain set of registered WSIs and annotations (ABSTRACT; FIG. 1-2), the system comprising: 
at least one processor communicatively coupled to memory, the at least one processor configured to (FIG. 1-2; para. [0009]): 
present each image of the stain set in a separate viewing panel of a plurality of viewing panels (para. [0006]; para. [0009]; FIG. 9 showing an aligned pair of image in left and right viewing panels respectively; para. [0070]);
display a set of annotated regions of an image and corresponding metadata in an organized tabular display, along with the plurality of viewing panels (FIG. 8; FIG. 9 #311a-f being corresponding sets of annotated regions; para. [0069]-[0070]);  
enable capability for a user to: (i) select on one of the set of annotated regions in the organized tabular display and (ii) navigate all of the plurality of viewing panels to the same location by making use of previously calculated registration information of the images (para. [0071] “Also in the illustrated embodiment, as a user progresses from one FOV (for example the first FOV) to another FOV (for example the second FOV) for image 1, the display in right pane similarly progresses through the corresponding FOVs (here from the first FOV to the second FOV) for image 2”; FIG. 10; Chukka selects an annotation region by clicking a navigation button (FIG. 10 #330), rather than directly clicking on the desired region. Note Chukka teaches selection of an object by clicking an icon (i.e., a region/image) (FIG. 3 306; FIG. 5 #324 etc.; para. [0066]). Extending the selection by clicking functionality to an annotation region would produce predicted result of selection an annotation region);
enable capability for a user to: (i) apply navigation events within one or more of the plurality of viewing panels, including zooming (FIG. 9-10 button/slider 340 &350 including zooming function; see para. [0066] “zoom buttons 340 and slider 350 enable a user to view the whole slide image at various resolutions”; and (ii) subsequently move all of the registered viewing panels to the same location by making use of the previously calculated registration information of the image (FIG. 10; para. [0071]); 
enable capability for a user to disable navigation of the plurality of viewing panels to the same location (In FIG. 9-10 left and right viewing panels each has its own zooming operation, which means left and right viewing panels do not necessarily showing the same location); and 
enable capability for a user to provide additional annotated regions, at least one of the additional annotated regions corresponding to labeling of image regions improperly annotated, including missed annotations or misclassified annotations (FIG. 7 (also in FIG. 6 and 9-10) showing the annotation tools #360 that can be used to annotate an image, as described in para. [0066]; Chukka further teaches that a user may adjust, via a computer interface or program (for example, an image viewer software application), at least one of a location, size and shape of the annotation transferred by the computer processor, in the event of a fine registration (para. [0012]; para. [0049]).
Further it is noticed that Chukka’s navigation events do not include dragging and panning.
Johnson is evidenced that applying navigation events, such as dragging, zooming and panning to an image is well-known and practiced (para. [0081]; FIG. 4; FIG. 13). 
Taking the combined teachings of Chukka and Johnson as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider the navigation events as disclosed by Johnson in order to operate an image conveniently in an interactive manner.

As per claim 18, dependent upon claim 2, Chukka in view of Johnson teaches that the interface allows the user to select at least one of the output labels (or annotations) for selective display (Chukka FIG. 9 #311a-f). 

As per claim 19, dependent upon claim 2, Chukka in view of Johnson teaches the interface allows the user to annotate false or missed detections in the user interface (Chukka FIG. 7 (also in FIG. 6 and 9-10) showing the annotation tools #360 that can be used to annotate an image, as described in para. [0066]; Chukka further teaches that a user may adjust, via a computer interface or program (for example, an image viewer software application), at least one of a location, size and shape of the annotation transferred by the computer processor, in the event of a fine registration (para. [0012]; para. [0049]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chukka et al. (US Publication 20160019695 A1, hereafter Chukka), in view of Johnson (US Publication 2013/0339260 A1), as applied above to claim 19, and further in view of Hwangbo et al. (US Publication 2017/0185846 A1, hereafter Hwangbo).
As per claim 20, Chukka in view of Johnson teaches the interface allows the user to trigger additional registration or another functionality when annotations are adjusted (Chukka para. [0012]; para. [0049]; FIG. 5), but does not teach additional training of a CNN to include annotations corrected by the user.
Hwangbo is evidenced that retaining a CNN including modified set of labels and additional training datasets is well-known and practiced (para. [0038]). 
Taking the combined teachings of Chukka, Johnson and Hwangbo as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including corrected annotations when retraining a CNN in order to increase accuracy of the CNN.

Prior Art Consideration
As per claim 1, the prior art of record neither anticipates nor renders obvious the system recited.
The following PA is considered particularly related to the invention recited in claims 1 and 3-17.
Chukka et al. (US Publication 2016/0042511, hereafter Chukka). Chukka teaches a system for analyzing whole slide images (WSI) of tissue specimens (ABSTRACT), the system comprising:
at least one processor communicatively coupled to memory (FIG. 1), where the at least one processor configured to:
for each WSI in a set of slides with a plurality of stains (para. [0003]):
specify a stain type for a WSI, where the stain type is specified through one of: metadata from another system, manual labeling by a pathologist or other domain expert, or an automatic stain detector (para. [0004]; para. [0009]);
preprocess the WSI to separate the foreground tissue from the background (para. [0024]);
present data of the WSI for annotation, where the annotation involves applying non-default classification labels to regions of the WSI data via a user interface by a pathologist or other domain expert (para. [0008]; para. [0010]; para. [0023]);
create image patches from the annotated regions, each image patch corresponding to a single class (FIG. 3 #325, #330; para. [0043]-[0044]);
train a parameter appropriate ML model that dynamically generates features useful for classification (FIG. 2; para. [0035]-[0038]); and
apply the trained ML model classifier to unannotated WSI data to produce a set of classifications for the stain and patch parameters (FIG. 3; para. [0039]-[0046]).
Aiger et al. (5,956,418 A, hereafter Aiger) discloses a multiresolution registration process for registering two images. The process starts with a coarse registration and produce an Affine transformation between the two images in a first scale. The process then repeats with a next scale registration, generating a refined Affine transformation. The process goes on in an iterative manner until the original resolution is restored (FIG. 1; col. 8 line 42-col. 9 line 6).
Barker et al. (US Publication 2018/0374210 A1, hereafter Barker). Barker disclose automated (computerized) methods and systems for analyzing digitized pathology images in a variety of tissues potentially containing diseased or neoplastic cells. The method utilizes a coarse-to-fine analysis, in which an entire image is tiled and shape, color, and texture features are extracted in each tile, as primary features. A representative subset of tiles is determined within a cluster of similar tiles. A statistical analysis (e.g. principal component analysis) reduces the substantial number of "coarse" features, decreasing computational complexity of the classification algorithm. Afterwards, a fine stage provides a detailed analysis of a single representative tile from each group. A second statistical step uses a regression algorithm (e.g. elastic net classifier) to produce a diagnostic decision value for each representative tile. A weighted voting scheme aggregates the decision values from these tiles to obtain a diagnosis at the whole slide level (ABSATRCT; FIG. 3).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664